Citation Nr: 1310582	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-41 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative osteoarthritis of the lumbar spine with disc protrusion and extrusion at the L4-L5 and L5-S1 levels.

2.  Entitlement to an increased rating for bipolar disorder with depression, currently rated as 50 percent disabling from January 21, 2005 to January 17, 2007, April 1, 2007 to June 9, 2008, and October 1, 2008 to June 17, 2009, and 70 percent disabling from October 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to an effective date earlier than January 21, 2005, for the grant of service connection for bipolar disorder with depression.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In a March 2010 rating decision, the RO granted service connection and assigned an initial 10 percent rating for a lumbar spine disability, effective September 16, 2009.  The RO also determined that the Veteran was not competent to handle disbursement of funds.  In October 2010, the Veteran's attorney indicated that appellant wished to appeal "all issues arising out of such decision."  In January 2011, the RO issued a statement of the case (SOC) addressing issues of entitlement to an increased rating for the lumbar spine disability, entitlement to an earlier effective date for the grant of service connection for the lumbar spine disability, and the determination of incompetency.  In February 2011, the Veteran's attorney submitted a substantive appeal addressing only the issue of entitlement to an increased rating for the lumbar spine disability.  Accordingly, the issues of an earlier effective date for the grant of service connection for lumbar spine disability and the determination of incompetency are not before the Board.

In March 2013, the Veteran's attorney submitted additional evidence to the Board, which included a July 2012 VA mental health note.  Although a waiver of the right for initial consideration of this evidence by the agency of original jurisdiction (AOJ) was not submitted, as will be explained below, the Board is fully allowing the claim herein decided.  Therefore, a waiver is not needed.  38 C.F.R. § 20.1304(c) (2012).

In April 2005, the Veteran filed a claim of entitlement to service connection for a right knee disability; however, a review of the record indicates that this issue has not been developed or adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for lumbar spine disability, entitlement to a TDIU, and entitlement to an earlier effective date for the grant of service connection for bipolar disorder with depression are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDING OF FACT

From the date of service connection, the Veteran's bipolar disorder with depression has been manifested by total occupational and social impairment.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial 100 percent rating for bipolar disorder with depression have been met from January 21, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9432 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

Analysis

Historically, the Veteran filed an original claim of service connection for bipolar disorder on January 21, 2005.  In April 2009, the Board granted service connection for bipolar disorder with depression and the RO implemented this decision in August 2009.  The RO granted service connection and assigned an initial 50 percent rating for bipolar disorder, effective January 21, 2005.  Temporary total disability ratings were assigned for periods of hospitalization exceeding 21 days, effective January 18, 2007 to March 31, 2007, June 10, 2008 to September 30, 2008, and June 18, 2009 to September 30, 2009.  38 C.F.R. § 4.29 (2012).  A 70 percent rating has been assigned from October 1, 2009.  The Veteran appealed seeking higher ratings for bipolar disorder during the periods where less than 100 percent was assigned.  For the reasons discussed below, the Board finds that a 100 percent rating is warranted during the entire appeal period from January 21, 2005.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bipolar disorder has been evaluated pursuant to Diagnostic Code 9499-9432.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  In this case, bipolar disorder is evaluated under Diagnostic Code 9432 and there is no need for the use of analogous rating criteria.  In any event, the actual criteria for rating the Veteran's bipolar disorder are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the applicable criteria and affording the Veteran the benefit of the doubt, the Board finds that a 100 percent rating is warranted for bipolar disorder throughout the appeal period.  

VA treatment records dated from September 1999 to September 2004 reflect that the Veteran was treated for bipolar disorder and polysubstance abuse and hospitalized on several occasions.  In September 2004, he was hospitalized after becoming highly agitated, paranoid and delusional, highly intoxicated, and threatening to hurt someone.  In October 2004, he was transferred into a psychosocial residential rehabilitation treatment program.  In January 2005, a GAF score of 45 was assigned.  In March 2005, he was discharged from the program.  In April 2005, he totalled his car and was arrested for driving while under the influence (DUI).  

The Veteran was hospitalized from January to March 2007.  He reported racing thoughts, inability to sleep, and depressed mood.  His medication was adjusted and he was discharged with a GAF score of 55.

During a May 2008 VA examination, the Veteran reported that he was depressed the majority of the time.  He said that watching television was his only pastime and that he had low motivation and energy level.  He said he required background noise to sleep to reduce his attention to his recurring thoughts and often had daytime grogginess.  He denied suicidal ideation, but reported that he had thoughts in the past.  He reportedly had a manic episode when he released from jail with irritability and grandiose thoughts that did not last more than a week.  He reported having pressured speech and racing thoughts most of the time.  He said he was easily distracted and had difficulty reading or performing any goal-oriented activity.  He reported hearing voices in his head that mocked him, but denied any visual hallucinations.  He believed that people from his past were trying to hurt him and he felt on guard most of the time.  He also reported having telepathy with an ex-girlfriend.  He described having conflicts with his mother and brothers.  He said that had destroyed all his friendships.  

On mental status examination, the Veteran's thoughts were tangential.  He reported having auditory hallucinations, delusions of prosecution, and thought broadcasting.  He said his mother often had to remind him to shower or bathe.  He was oriented to time, place, and person.  He denied problems concentrating; he denied obsessive thoughts or ritualistic behaviors; his speech was within normal limits; he denied panic attacks and agoraphobia; and he denied any problems with impulsivity.  As noted above, his mood was described as depressed and he endorsed having sleep impairment.  The diagnoses were bipolar II disorder, severe with psychotic features, and alcohol dependence.  The examiner indicated that the Veteran did not seem to be competent for VA purposes.  A GAF score of 35 was assigned.  The examiner also opined that it seemed unlikely that the Veteran would be able to obtain and maintain a job. 

VA treatment records dated in June 2008 indicate that the Veteran had some thoughts of hurting himself or others and went to the emergency room.  He was transferred to the acute psychiatric unit a few days later.  He was treated and discharged in September 2008 with a GAF score of 55.

A June 2009 VA treatment record indicates the Veteran reported that he had tapered off his medication and was depressed and experiencing suicidal and homicidal ideations.  On mental status examination, his speech was regular in rate and rhythm and clear and coherent without pressure.  His mood was described as depressed.  His affect was congruent to his mood.  Thought processes were linear, logical, and goal directed.  He denied suicidal or homicidal ideation.  He endorsed auditory hallucinations and mild paranoia.  He denied other delusional thinking and hallucinations.  The GAF score assigned was 55.  

VA treatment records dated in September 2009 indicate the Veteran was hospitalized in June 2009 and transferred to psychosocial residential rehabilitation treatment program in September 2009.  In December 2009, he was assigned a GAF score of 40.  In February 2010, his speech was normal and his mood anxious.  He denied suicidal and homicidal ideations.  He reported having auditory hallucinations.  The GAF score assigned was 55.

A March 2010 VA examination report reflects the Veteran's complaints of depressed mood, low self-esteem, low energy, diminished interest, and difficulties concentrating.  He said he had problems falling asleep due to constant ruminations.  He said that medications had improved his sleeping.  He admitted to thoughts of suicide, but said he had no intent or plan.  He also admitted to occasional homicidal thoughts towards an ex-girlfriend, but said he had no intent of ever acting on these thoughts.  He said he had not had any manic episodes since he received his service-connected rating for bipolar disorder.  He said his depressive symptoms had become worse in the past year and that he was experiencing frequent anxiety, especially at night, and occasional mild panic attacks.  It was noted that the Veteran was residing in a VA domiciliary and had previously been living at a residence in Topeka, but was evicted due to alcohol use.  He spent 10 days in jail for trespassing at that residence in an attempt to reclaim his belongings.  He said he had problems relating to people and that his depression caused him to isolate himself.  He said he frequently saw his mother and brother, but spent most of his time watching television.

On mental status examination, it was noted that the Veteran had a history of learning disabilities.  He performed well on questions related to memory, but not on questions related to math and writing.  He said that he heard voices every day talking to him about his problems.  He denied any particular delusions, but said he had a tendency to become paranoid.  His behavior, eye contact, and interaction were appropriate throughout the interview.  He admitted to suicidal thoughts, but denied any plan or intent.  He was able to feed, dress, and bathe himself and complete other activities of daily living.  He reported problems with short-term memory; however, this was not observed during the interview.  He was oriented in all spheres.  His speech was logical and goal-oriented, but the rate and rhythm was somewhat slowed.  He appeared to have low energy.  Although he denied he had difficulty controlling his impulses, the examiner questioned this given the Veteran's history of alcohol and drug abuse.  

According to the Veteran's psychological test results, the examiner indicated that the Veteran was a person that might over report his symptoms, but that the results appeared valid.  He seemed to be moderately to severely anxious, moderately depressed, and mildly hopeless about his future.  He tended to be anxious in social situations and avoided relationships and people in general.  He was frequently anxious and nervous and was struggling with alcohol dependence.  The diagnoses were bipolar II disorder, severe with psychotic features, and alcohol dependence.  A GAF score of 40 was assigned and the examiner indicated that the Veteran had major impairments in areas such as work, mood, and judgment.  The examiner indicated that the Veteran continued to have serious depressive symptoms and met the full criteria for bipolar II disorder.   The examiner opined that these symptoms made it difficult for him to be gainfully employed and develop relationships.  The examiner further opined that the Veteran did not appear competent to handle his own funds.  

In April 2010, the Veteran was discharged from the VA domiciliary.  In October 2010, he was hospitalized for eight days for alcohol-related issues.  He decided to celebrate his lack of legal obligations by drinking, blacked out, and was assaulted.  He denied suicidal ideation, but indicated that he would like to hurt the people who had hurt him.  He did not report any delusions and was not psychotic.  

A July 2012 VA mental health note reflects the Veteran's bipolar disorder inhibited his ability to work.  It was noted that the Veteran was unable to concentrate, had little energy when depressed, had impaired judgment during manic episodes, had difficulties planning, and was often overly suspicious.  The VA psychiatrist opined that the Veteran's symptoms prevented him from working since 1995 and that he was unemployable.  

Collectively, the aforementioned medical evidence reflects that the Veteran's symptoms are representative of a 100 percent rating throughout the appeal period.  In making that determination the Board looks, in part, to whether there is evidence of symptoms such as gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  

In this case, the Veteran did not exhibit gross impairment in thought processes or communications; however, he consistently reported having ruminations or racing thoughts and auditory hallucinations.  He also exhibited paranoid delusions.  Although he did not exhibit grossly inappropriate behavior, he did exhibit poor judgment and impaired impulse control.  In this regard, the Board notes his history of alcohol abuse, multiple hospitalizations for depression and suicidal ideations, and multiple arrests.  He frequently reported suicidal and homicidal thoughts.  Although he did not exhibit disorientation to time or place or severe memory loss, he was socially isolated and had problems concentrating and focusing on tasks.  Significantly, the VA examiners indicated that he is not competent to handle disbursement of funds and is unable to maintain employment.  In addition, the July 2012 psychiatrist opined that he was unemployable due to his bipolar symptoms throughout the appeal period.  

Furthermore, the Board notes that the GAF scores of 35 and 40, which were assigned during this time period, are suggestive of a 100 percent rating.  According to the DSM-IV, GAF scores of 31 to 40 are indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).  Although the GAF scores of 55 are suggestive of less impairment (i.e., moderate impairment), given the Veteran's symptoms, the finding of incompetency, and his inability to work, and resolving all reasonable doubt in his favor, the Board finds a 100 percent rating is warranted throughout the appeal period.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's bipolar disorder are contemplated by the rating criteria set out in Diagnostic Codes 9432.  38 C.F.R. 
§ 4.130, Diagnostic Code 9432.  The Veteran has described symptomatology involving depression, auditory hallucinations, paranoia, delusions, ruminations, sleep impairment, and social isolation.  Although not all of the Veteran's symptoms are specifically listed in the General Rating Formula, the symptoms listed in the criteria are meant only as examples.  See, e.g., Mauerhan.  It is the impact of a veteran's psychiatric symptoms on occupational and social functioning that is of primary importance.  Here, the 100 percent schedular rating represents total occupational and social impairment and adequately compensates the Veteran for the symptomatology described.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

In this case, the Board finds that a 100 percent rating is warranted for bipolar disorder with depression from January 21, 2005.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period from January 21, 2005, entitlement to a 100 percent rating for bipolar disorder with depression is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected lumbar spine disability, the Board finds that further development is necessary.  Specifically, a review of the record indicates that there are outstanding Social Security Administration (SSA) records that need to be obtained and that another VA examination is warranted.

The record indicates that the Veteran is receiving disability benefits from SSA; however, these records have not been obtained.  Pursuant to the duty to assist, these records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2012); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

The Board notes that a VA spine examination was most recently conducted in February 2010 - over three years ago.  At that time, the Veteran denied flare-ups.  In a December 2011 letter, the Veteran's attorney pointed out that the Veteran consistently states that his back pain is worse with activity, bending and lifting, walking or standing for long periods of time, sitting, going up or down stairs, coughing, and stress.  She also pointed out that the VA examiner did not adequately describe additional functional loss due exacerbations.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  For these reasons, the Board finds that the February 2010 VA examination is inadequate for adjudication purposes and the Veteran should be scheduled for another VA examination.

Prior to arranging for the Veteran to undergo VA examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Regarding entitlement to an earlier effective date for the grant of service connection for bipolar disorder, in an August 2009 rating decision, the RO assigned an effective date of January 21, 2005.  In November 2009, the Veteran's attorney, on behalf of the Veteran, filed a notice of disagreement (NOD) with "all issues" arising from this decision.  Although the NOD did not specifically address the effective date assigned, in an October 2010 letter, the Veteran's attorney clarified that the Veteran was also seeking an effective date earlier than January 21, 2005.  The RO, however, has not issued a statement of the case (SOC) with respect to this issue.  Therefore, the appropriate Board action is to remand this issue to the agency of original jurisdiction (AOJ) for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding entitlement to a TDIU, the Board points out that the grant of a 100 percent rating for bipolar disorder in the decision above does not necessarily render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  As noted above, the Veteran is also service-connected for a lumbar spine disability and has filed a claim of service connection for a right knee disability, which has not yet been adjudicated.  Therefore, on remand, the RO must consider whether a TDIU is warranted solely due to any other service-connected disabilities.

The Board points out that since any decision with respect to the claim for service connection for right knee disability may affect entitlement to a TDIU, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, a determination on the claim for a TDIU should be deferred pending final disposition of the claim for service connection for right knee disability. 

After the RO has adjudicated the claim for service connection for right knee disability, the RO should give the Veteran and his attorney notice of the decision, and opportunity to perfect an appeal as to that issue.  The Board emphasizes to the Veteran that, if he wishes to pursue an appeal of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should obtain all outstanding records of VA evaluation and/or treatment for the Veteran.  All records/responses received should be associated with the claims file.  

3.  After all records and/or responses are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the status of his service-connected lumbar spine disability.  The claims folder must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported.  The examiner should provide ranges of motion for the service-connected disorder.  It is important that the examiner specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  Any radiation of pain or other objective neurological findings should be set forth if identified.  The examiner should provide an opinion as to whether the Veteran's service-connected lumbar spine disability renders him unable to obtain or maintain gainful employment.

4.  Then, the RO, taking into consideration any new evidence, should issue an SOC to the Veteran addressing the issue of entitlement to an effective date earlier than January 21, 2005 for the grant of service connection for bipolar disorder with depression.  The Veteran should also be advised of the need to file a substantive appeal if he wishes to complete his appeal of this issue.  If an appeal is perfected, then the appeal should be returned to the Board for further appellate consideration, as appropriate.  If not, the matter should be closed.

5.  After completing any notification and development deemed warranted, the RO should adjudicate the claim for service connection for right knee disability.  If the claim for service connection is not granted to the Veteran's satisfaction, the RO must notify the Veteran and his attorney of the decision and advise them of the Veteran's appellate rights. 

The Veteran and his attorney are hereby reminded that to obtain appellate jurisdiction of an issue not currently in appellate status, a timely appeal (consisting of a timely NOD, and, after issuance of a SOC, a timely substantive appeal) must be perfected.  While the RO must furnish the Veteran the appropriate time period in which to do so, the Veteran should perfect an appeal of the claim for service connection, if desired, as soon as possible to avoid unnecessary delay in the connection with his current appeal. 

6.  After completing the requested action, the RO should readjudicate the Veteran's claims, including consideration of the potential applicability of 38 U.S.C.A. § 1114 with regards to the TDIU claim and in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his attorney must be furnished a supplemental SOC and given the opportunity to respond thereto. 

7.  The RO is advised that it should not return the claims file to the Board until after the Veteran has either perfected an appeal on the claim for service connection for right knee disability or the time period for doing so has expired, whichever occurs first. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


